                      Case:21-00976-jwb             Doc #:12 Filed: 04/21/2021                Page 1 of 2

Form JDG11 (03/15)
                                             United States Bankruptcy Court
                                              Western District of Michigan
                                                  One Division Ave., N.
                                                        Room 200
                                                 Grand Rapids, MI 49503


 IN RE: Debtors (names used by the debtors in the last 8
 years, including married, maiden, trade, and address):
                                                                             Case Number 21−00976−jwb
          James Ernest ONon
          561 Hawthorne Lane                                                 Chapter 7
          Traverse City, MI 49686
          SSN: xxx−xx−4690                                                   Honorable James W. Boyd
          Nancy Taylor Madden
          561 Hawthorne Lane
          Traverse City, MI 49686
          SSN: xxx−xx−7318
                                                        Debtors
                           NOTICE TO PARTIES IN INTEREST OF HEARING
  YOU ARE HEREBY NOTIFIED that a hearing will be held at the United States Bankruptcy Court, Logan Place West, 3249
Racquet Club Drive, Traverse City, MI 49684 on May 13, 2021 at 10:00 AM to consider and act upon the following matter:

                                  Debtor's Motion for Redemption (DN 11)
 Judge Boyd will conduct the above hearing by videoconferencing using the Zoom Cloud
   Meeting program/app. Please review the COVID−19 notice on the courts website for
          more information. https://www.miwb.uscourts.gov/covid−19−notices
If you want the court to consider your views on this matter, attend the hearing on the date stated above.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney. (If you do not have an
attorney, you may wish to consult one.)

You or your attorney may wish to file a written response to the motion explaining your position. Any response shall be mailed to
the Clerk of the United States Bankruptcy Court, One Division Ave., N., Grand Rapids, Michigan 49503, and should be received
by the Clerk at least 7 (seven) days before the above hearing date. A copy of your responses should also be mailed upon the
opposing party and his/her attorney.

If you or your attorney do not take these steps, the court may decide to grant the relief sought in the motion and may enter an
order granting relief requested.

                                                                  Michelle M. Wilson
                                                                  CLERK OF BANKRUPTCY COURT


Dated: April 21, 2021                                              /S/
                                                                   J. Koerth
                                                                   Deputy Clerk


A copy of this notice returned to Carroll Clough, Esq. on April 21, 2021 for service upon interested parties .

NOTICE IS HEREBY GIVEN THAT THE COURT MAY, in its discretion, orally continue or adjourn the above hearing on the
record in open court. If this occurs, parties in interest will not be given further written notice of the continued or adjourned
hearing. If an entity is not present at the originally scheduled hearing, information regarding the time, date and place of an orally
continued or adjourned hearing may be accessed through the Bankruptcy Court's web site (www.miwb.uscourts.gov) provided
the person has a PACER login and password, or by visiting the clerk's office of the United States Bankruptcy Court located at
One Division Ave., N., 2nd Floor, Grand Rapids MI 49503. Information about a PACER login and password may be obtained by
either calling PACER service center between 8:00 a.m. and 6:00 p.m. Monday through Friday, CST at (800) 676−6856 or via its
web site at http://pacer.psc.uscourts.gov
Case:21-00976-jwb   Doc #:12 Filed: 04/21/2021   Page 2 of 2
